DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Title of the Specification
Applicant has amended the title of the specification to be more descriptive (see applicant’s response of 3/15/2021). The amendment to the title of the specification is hereby entered.

Reasons for Allowance
Claims 1-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “a second encapsulant disposed in the second through-hole” (see line 11) in conjunction with “wherein the semiconductor chip is disposed in the second through-hole and spaced apart from a wall surface of the second through-hole and surrounded by the wall surface of the second through-hole" (see last 6 lines). Also see applicant’s arguments (see REMARKS of 3/15/2021, page 10, last paragraph to page 12, last paragraph), which are persuasive.
Claims 14-16 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 14 that requires “a second encapsulant disposed in the through-hole” (see line 10) in conjunction with “wherein a metal layer extends along the side wall of the first encapsulant from the connection structure to a distance greater than a thickness of the frame” (see last 5 lines). Also see applicant’s arguments (see REMARKS of 3/15/2021, page 10, last paragraph to page 12, last paragraph), which also apply to claim 14 (see page 13, 1st paragraph) and are persuasive.
Claims 17-18 and 20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 17 that requires “a second encapsulant covering at least a portion of the semiconductor chip” (see line 13) in conjunction with “wherein the semiconductor chip is surrounded by a wall surface of the through-hole extending from an upper surface of the first encapsulant to a lower surface of the first encapsulant” (see last 2 lines). Also see applicant’s arguments (see REMARKS of 3/15/2021, page 10, last paragraph to page 14, second last paragaph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.